Order entered November 19, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00945-CV

                              JEANETTE L. JOHNSON, Appellant

                                                 V.

U-HAUL CORP OF TEXAS/U-HAUL CORP/DBA: U-HAUL MOVING AND STORAGE
                      OF CEDAR HILL, Appellee

                         On Appeal from the 116th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-18-07764

                                             ORDER
           This is an interlocutory appeal from the trial court’s order compelling arbitration. A

determination of our jurisdiction over this appeal is currently pending.

           Before the Court is appellant’s November 12, 2018 motion to recuse the Honorable

Tonya Parker, Presiding Judge of the 116th Judicial District Court.         Texas Rule of Civil

Procedure 18a requires that motions to recuse a trial court judge be filed with the clerk of the

trial court. See TEX. R. CIV. P. 18a. Accordingly, we DENY the motion.

           We DIRECT the Clerk of the Court to send a copy of this order to Judge Parker and the

parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE